Exhibit 10.1

 

PERFORMANCE UNIT AWARD NOTICE

Agree Realty Corporation

________, 20___

THIS PERFORMANCE UNIT AWARD NOTICE, dated as of _________, 20__, sets forth the
terms of a grant of performance units by Agree Realty Corporation, a Maryland
corporation (the “Company”), to the Grantee named below.

WHEREAS, the Company has adopted the Agree Realty Corporation 2014 Omnibus
Incentive Plan (the “Plan”) in order to enhance the ability of the Company to
attract and retain highly qualified employees and to motivate those employees to
improve the business results of the Company; and

WHEREAS, the Committee has determined to grant to the Grantee an award of
Performance Units as provided herein to encourage the Grantee’s efforts toward
the continuing success of the Company.

The Company grants to the Grantee an award on the following terms and subject to
the following conditions:

1.



Grant by the Company.  The Company grants to the Grantee a Performance Award for
Performance Units (the “Award”).  Subject to the terms and conditions hereof,
payment with respect to vested Awards shall be made entirely in the form of
shares of Restricted Stock of the Company.  This Award shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are hereby incorporated by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this Award
shall have the same definitions as set forth in the Plan.

AWARD SUMMARY

 

Name of Grantee:

_________________

Target Number of Performance Units:

 

_________________

Grant Date:

_____________, 20__

Performance Period:

December 31, 20__ through December 31, 20__

 

2.



Performance Objective.  Performance Units shall be earned based on the
achievement of (i) as to 50% of the Award, relative annualized Total Shareholder
Return compared to the Total Shareholder Return during the Performance Period of
the constituent companies comprising the MSCI US REIT index (the “MSCI Peer
Group”) (where the Company is considered part of the peer group) and (ii) as to
50% of the Award, relative annualized Total Shareholder Return compared to the
Total Shareholder Return of designated peer companies over the Performance
Period as provided on the attached Appendix A (the “TSR Peer Group”) (where the
Company is considered to be part of the peer set) with the result expressed as a
percentile.  “Performance Period” shall be defined as the period from December
31, 20__ through December 31, 20__.  “Total Shareholder Return” shall be defined
as the increase in value of a fixed amount invested in the common shares of an
entity, taking into account both stock price appreciation and dividends or other
distributions, during the Performance Period (dividends are calculated as if
they are reinvested in a company’s stock as of the ex-dividend date based on
such date’s closing stock price).  In determining the value of shares at the
beginning and end of the Performance Period, the Committee shall use the average
closing price for the twenty (20) trading days ending on the beginning and end
of the Performance Period.  The applicable MSCI and TSR Peer Groups for the
Performance Period shall be the group of publically traded REITs listed on the
attached Appendix A.





--------------------------------------------------------------------------------

 



3.



Peer Group Adjustments.  Any company in the MSCI Peer Group or the TSR Peer
Group that files for bankruptcy protection shall be placed at the bottom of the
applicable Peer Group.  Any company in the MSCI Peer Group or the TSR Peer Group
that is acquired and is no longer separately trading will be excluded from the
applicable Peer Group, and the size of the applicable Peer Group will be reduced
by one.  No changes to the MSCI Peer Group or the TSR Peer Group will be made as
a result of an acquisition or divestiture by a company in the applicable Peer
Group of a portion of its business, as such events are generally considered to
be part of the ordinary course of business; however, in the instance where a
peer company has entered an agreement to be acquired and such transaction has
not yet been consummated at the end of the performance period, such peer company
will be excluded from results as if it had already been acquired.

4.



Determination of Award and Notice.  As soon as possible after the end of the
Performance Period, but in no event later than March 15 of the year following
the end of the Performance Period, the Compensation Committee of the Board of
Directors (the “Committee”) will certify in writing whether and to what extent
the performance measures have been achieved for the Performance Period and
determine the number of shares of Restricted Stock, if any, to be issued to the
Grantee in accordance with the matrix set forth in Appendix A; provided, that,
if the Committee certifies that the performance measures have been met, the
Committee may, in its sole discretion, reduce the number of shares to be issued
to the Grantee with respect to the Award.  The date of the Committee’s
certification pursuant to this Section 4 shall hereinafter be referred to as the
“Certification Date.” The Company will notify the Grantee of the Committee’s
certification promptly following the Certification Date.  Any Restricted Stock
earned shall vest one-third on _________, 20__, one-third on __________, 20__
and one-third on ___________, 20__, in accordance with the Company’s standard
form of restricted stock award agreement.

5.



Forfeiture of Award Prior to Vesting Date.  Except as provided by the Committee,
the Grantee will not be entitled to any issuance of shares with respect to the
Award if the Grantee is not, for any reason, employed by the Company or an
Affiliate of the Company on the Certification Date.

6.



Change in Control.  In the event of a Change in Control where such Performance
Award is not assumed or substituted by the successor/acquirer company, such
Performance Award shall vest at the greater of target or actual performance
through the date of the Change in Control.  In the event such Performance Award
is assumed or substituted by the successor/acquirer company, such Performance
Award shall be immediately converted into Restricted Stock Units, the number of
which shall be determined at the greater of target or actual performance through
the date of the Change in Control (or as near to this date as
practicable).  Such Restricted Stock Units or substitute award shall maintain
the original vesting date of such underlying Performance Award.  Notwithstanding
any other provision of this Agreement to the contrary, in the event that the
Grantee is terminated without Cause or terminates with Good Reason (as defined
below) within twenty four (24) months following the Change in Control, such
Restricted Stock Units or substitute award shall become fully vested and all
applicable restrictions shall immediately lapse.

For purposes of this Award, “Good Reason” shall mean, without Grantee’s consent,
(i) a material and adverse change in Grantee’s title or (ii) a material
reduction in Grantee’s base salary; provided that, prior to terminating
employment for Good Reason, Grantee must provide written notice to the Company
within thirty (30) days after the initial existence of the condition
constituting Good Reason and provide the Company a period of thirty (30) days to
remedy such condition; and provided further that if the Company fails to cure
such condition, the Grantee must resign Grantee’s employment within thirty (30)
days following the Company’s failure to remedy the condition constituting Good
Reason.

7.



No Rights as a Shareholder.  Prior to any issuance of shares, the Grantee shall
not at any time have any rights as a shareholder with respect to any Award.  No
dividends (or dividend equivalents) will be paid on any unearned Performance
Units.  Dividends on earned Performance Units shall accrue from the Grant Date
until the Certification Date and shall be paid on ____________, 20__ [the date
of the vesting of the



--------------------------------------------------------------------------------

 



first installment of restricted stock to vest], to the extent of Performance
Units that are earned and result in a share issuance.

8.



No Right to Continued Employment.  Nothing in this Award or the Plan shall
interfere with or limit in any way the right of the Company to terminate the
Grantee’s employment, nor confer upon the Grantee any right to continuance of
employment by the Company or any Affiliate.

9.



Construction.  This Award is made and granted pursuant to the Plan and is in all
respects limited by and subject to the terms of the Plan.  In the event of any
conflict between the provisions of this Award and the terms of the Plan, the
terms of the Plan shall be controlling.  To the extent not prohibited by
applicable law or the Plan, the terms of any employment, severance or change in
control agreement between the Grantee and the Company shall supersede the terms
and definitions under the 2014 Omnibus Incentive Plan and this Agreement with
respect to the Performance Units awarded hereunder.  All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Award shall be conclusive and binding on all persons having an interest in the
Award.

10.



Resolution of Disputes.  Any dispute or disagreement which may arise under, or
as a result of, or in any way relate to, the interpretation, construction or
application of this Award shall be determined by the Committee.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Affiliates for all purposes.

11.



Entire Statement of Award.  This Award and the terms and conditions of the Plan
constitute the entire understanding between the Grantee and the Company and its
Affiliates, and supersede all other agreements, whether written or oral, with
respect to the Award.

12.



Successors and Assigns.  This Award shall be binding upon and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
the Grantee’s heirs and representatives of his estate.

13.



Headings.  The headings of this Award are inserted for convenience only and do
not constitute a part of this Award.

14.



Other Payments or Awards.  Nothing contained in this Award shall be deemed in
any way to limit or restrict the Company from making any award or payment to the
Grantee under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.

15.



Effect on Other Benefits.  In no event will the value, at any time, of the
Performance Units or any other payment or right to payment under this Award be
included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other service providers
to, the Company unless otherwise specifically provided for in such plan. 

16.



Notices.  Any notice to be given to the Company hereunder shall be in writing
and shall be addressed to the Company at 70 East Long Lake Road, Bloomfield
Hills, MI 48304, attention: [Chief Financial Officer], or at such other address
as the Company may hereafter designate to the Grantee by written notice as
provided herein.  Any notice to be given to the Grantee hereunder shall be
addressed to the Grantee at the address set forth beneath the Grantee’s
signature hereto, or at such other address as he may hereafter designate to the
Company by written notice as provided herein.  Notices hereunder shall be deemed
to have been duly given:  (i) when personally delivered, (ii) three (3) days
after having been mailed by registered or certified mail to the party entitled
to receive the same, (iii) one (1) day after having been mailed by a nationally
recognized overnight courier or (iv) on the date sent by electronic mail
transmission.





--------------------------------------------------------------------------------

 



17.



Transfer of Personal Data.  The Grantee authorizes, agrees and unambiguously
consents to the transmission by the Company of any personal data information
related to the Performance Units awarded under this Award for legitimate
business purposes (including, without limitation, the administration of the
Plan).  This authorization and consent is freely given by the Grantee.

18.



Governing Law.  This Award shall be deemed to be a contract made under the laws
of the State of Maryland and for all purposes shall be governed by, construed
and enforced in accordance with the internal laws of said State, without giving
effect to any choice of law or conflict of law provisions or rules that would
cause the application of the laws of any jurisdiction other than the State of
Maryland.

19.



Compliance with Laws.  The issuance of any shares pursuant to this Award shall
be subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other law or regulation applicable thereto.  The Company shall not be
obligated to issue any shares pursuant to this Award if any such issuance would
violate any such requirements.

20.



Code Section 409A.  The Award is intended to either be exempt from or to comply
with Code Section 409A and shall be interpreted and administered consistent with
that intent, provided,  however, that the Company makes no representation
regarding the status of the Award under Code Section 409A and the Company shall
not be liable for any additional tax, interest or penalty that may be imposed
upon the Grantee, or other damage that may be suffered by the Grantee, as a
result of the Award being subject to and not in compliance with Code Section
409A.  Each payment required to be made hereunder shall be treated as a separate
and distinct payment for purposes of Code Section 409A.  If (i) an amount owing
to the Grantee hereunder constitutes nonqualified deferred compensation subject
to Code Section 409A, (ii) the amount is considered to be payable to the Grantee
as a result of the Grantee’s “separation from service” with the Company and its
Affiliates for purposes and within the meaning of Code Section 409A, and (iii)
the Grantee is at the time of separation from service a “specified employee” of
the Company and its Affiliates, then (notwithstanding any other provision
hereof) the amount shall not be paid to the Grantee any earlier than the time
when such amount may be paid to the Grantee without the Grantee being subject to
liability for additional tax on such amount under Code Section 409A.

21.



Tax Withholding Obligation.  If upon the Certification Date, any vesting date or
other applicable date there shall be payable by the Company or an affiliate of
the Company any statutory income and/or employment tax withholding, in the
Company's discretion, then unless provided otherwise by the Company, such tax
withholding obligations, if any, will be satisfied by the Company withholding a
number of shares of Common Stock that would otherwise be vested under the Award
in an amount that the Company determines has a fair market value sufficient to
meet such tax withholding obligations, up to the maximum statutory withholding
requirement.  In the Company's discretion, it may require or permit
reimbursement or payment of such tax withholding obligations by wire transfer,
certified check, additional payroll withholding or other means acceptable to the
Company and upon such terms and conditions as the Company may prescribe.  The
Company may also permit the Grantee to tender shares to the Company subsequent
to receipt of such shares in respect of an Award.  The Company is permitted to
defer issuance of shares until reimbursement or payment by the Grantee to the
Company or an affiliate of the Company of the amount of any such tax.

The Grantee is ultimately liable and responsible for all taxes owed by such
Grantee in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award.  The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or issuance of the
Performance Units or the subsequent sale of any of the shares underlying the
Performance Units.  The Company does not commit



--------------------------------------------------------------------------------

 



and is under no obligation to structure the Award program to reduce or eliminate
the Participant's tax liability.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
________________________, _____.

AGREE REALTY CORPORATION

 

By:______________________________________

Joey Agree

Title:President and Chief Executive Officer

 

 

 

 

 

Grantee:

 

Address:

 

 

Email:

 

 










--------------------------------------------------------------------------------

 



APPENDIX A

 

Custom Peer Group

 

 

EPR Properties

 

 

Four Corners Property Trust, Inc.

 

 

Getty Realty Corp

 

 

Lexington Realty Trust

 

 

National Retail Properties, Inc.

 

 

Realty Income Corporation

 

 

Spirit Realty Capital, Inc.

 

 

STORE Capital Corporation

 

 

VEREIT, Inc.

 

 

W.P. Carey Inc.

 

 

 

 

 

MSCI US REIT Index (as of ________, 20___)

 

SECURITY NAME

SIMON PROPERTY GROUP

PROLOGIS

PUBLIC STORAGE

EQUINIX

WELLTOWER INC

EQUITY RESIDENTIAL

AVALONBAY COMMUNITIES

DIGITAL REALTY TRUST

VENTAS

BOSTON PROPERTIES

REALTY INCOME CORP

ESSEX PROPERTY TRUST

HOST HOTELS & RESORTS

HCP

ALEXANDRIA REAL ESTATE

VORNADO REALTY TRUST

EXTRA SPACE STORAGE

MID-AMERICA APARTMENT

UDR

WP CAREY

DUKE REALTY CORP

FEDERAL REALTY INV TRUST

REGENCY CENTERS CORP

IRON MOUNTAIN

CAMDEN PROPERTY TRUST

EQUITY LIFESTYLE PPTYS

SUN COMMUNITIES

SL GREEN REALTY CORP

VICI PROPERTIES

NATIONAL RETAIL PPTYS



--------------------------------------------------------------------------------

 



OMEGA HEALTHCARE INVESTO

VEREIT INC

APARTMENT INV & MGMT

KILROY REALTY CORP

GAMING & LEISURE PPTYS

KIMCO REALTY CORP

LIBERTY PROPERTY TRUST

INVITATION HOMES

MEDICAL PROPERTIES TRUST

PARK HOTELS & RESORTS

DOUGLAS EMMETT

AMERICAN CAMPUS CMNTY

HEALTHCARE TRUST OF AMER

CUBESMART

FOREST CITY REALTY TRU A

CYRUSONE

AMERICAN HOMES 4 RENT A

STORE CAPITAL

MACERICH CO

EPR PROPERTIES

BRIXMOR PROPERTY GROUP

HUDSON PACIFIC PPTYS

PEBBLEBROOK HOTEL TRUST

JBG SMITH PROPERTIES

LIFE STORAGE

HIGHWOODS PROPERTIES

HOSPITALITY PROPERTIES

FIRST INDUSTRIAL REALTY

HEALTHCARE REALTY TRUST

EQUITY COMMONWEALTH

EASTGROUP PROPERTIES

RLJ LODGING TRUST

COUSINS PROPERTIES

WEINGARTEN REALTY

APPLE HOSPITALITY REIT

SUNSTONE HOTEL

RYMAN HOSPITALITY PROP

SABRA HEALTH CARE REIT

CORESITE REALTY CORP

NATL HEALTH INVESTORS

SENIOR HOUSING PPTYS

SPIRIT REALTY (NEW)

PHYSICIANS REALTY TRUST

TAUBMAN CENTERS

PARAMOUNT GROUP

REXFORD INDL REALTY

PS BUSINESS PARKS

COLONY CAPITAL A

GEO GROUP



--------------------------------------------------------------------------------

 



BROOKFIELD PPTY REIT A

STAG INDUSTRIAL

RETAIL PROP OF AME A

CORECIVIC

AMERICOLD REALTY

BRANDYWINE REALTY TRUST

CORPORATE OFFICE PPTYS

COLUMBIA PROPERTY TRUST

PIEDMONT OFF RLTY TRU A

ACADIA REALTY TRUST

XENIA HOTELS AND RESORTS

EMPIRE STATE REALTY A

TERRENO REALTY CORP

TANGER FACTORY OUTLET

URBAN EDGE PROPERTIES

DIAMONDROCK HOSPITALITY

WASHINGTON REAL ESTATE

QTS REALTY TRUST A

MGM GROWTH PROPERTIES A

RETAIL OPPORTUNITY INV

MACK-CALI REALTY CORP

SITE CENTERS CORP

LEXINGTON REALTY TRUST

AGREE REALTY CORP

FOUR CORNERS PPTY TRUST

LTC PROPERTIES

CHESAPEAKE LODGING TRUST

SELECT INCOME REIT

CARETRUST REIT

NATIONAL STORAGE

GLOBAL NET LEASE

ALEXANDER & BALDWIN INC

AMERICAN ASSETS TRUST

KITE REALTY GRP TRUST

SERITAGE GROWTH PPTYS A

HANNON ARMSTRONG

TIER REIT

MONMOUTH REIT A

SUMMIT HOTEL PROPERTIES

WASHINGTON PRIME GROUP

RPT REALTY

EASTERLY GOVERNMENT PPTY

GETTY REALTY CORP

UNIVERSAL HEALTH REALTY

CHATHAM LODGING TRUST

INDEPENDENCE REALTY TRUS

GOVERNMENT PPTYS INCOME

FRANKLIN STREET PPTYS

ARMADA HOFFLER PROP



--------------------------------------------------------------------------------

 



NORTHSTAR REALTY EUROPE

AMERICAN FINANCE TRUST A

SAUL CENTERS

ISTAR

HERSHA HOSPITALITY TRUST

ALEXANDERS

NEXPOINT RESIDENTIAL

INVESTORS REAL ESTATE

URSTADT BIDDLE PPTYS A

PREFERRED APT CMNTY

COREPOINT LODGING

PENNSYLVANIA REIT

COMMUNITY HEALTHCARE

GLADSTONE COMM CORP

WHITESTONE REIT

INDUSTRIAL LOGIS PPTYS

ASHFORD HOSPITALITY TRST

FRONT YARD RESIDENTIAL

CBL & ASSOCIATES PPTYS

UMH PROPERTIES

NEW SENIOR INV GRP

RETAIL VALUE

SPIRIT MTA REIT

ONE LIBERTY PROPERTIES

CEDAR REALTY TRUST

BRAEMAR HOTELS & RESORTS

 

Payout level for each portion of the Award

 

Level

 

Comparative Total
Shareholder Return
Percentile

 

Percentage of Target
Number of Performance
Units

Threshold

 

__th

 

__%

Target

 

__th

 

__%

Maximum

 

__th

 

__%

 

There will be a linear increase in payout between the performance levels if
Threshold performance is achieved; no payout shall occur below __th percentile
performance.

 

 

 

 



--------------------------------------------------------------------------------